Citation Nr: 1105258	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  05-41 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating, on an 
extraschedular basis, for the service-connected right knee muscle 
injury, post-operative, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU 
rating).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from July 1987 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 10 percent for 
the Veteran's service-connected right knee disability.  The case 
is now under the jurisdiction of the Lincoln, Nebraska RO.  

The record reflects that the Veteran requested a hearing in 
conjunction with his appeal.  However, a June 2007 letter from 
the Veteran's representative noted that the Veteran wished to 
withdraw his request for a hearing.

In August 2008, the Board remanded the Veteran's claim for an 
increased rating for the service-connected right knee muscle 
injury, post operative, for additional development.  

In April 2009, the Board specified the issue on appeal as 
entitlement to an increased disability rating, on a schedular or 
extraschedular basis, for the service-connected right knee muscle 
injury, post operative, currently evaluated as 10 percent 
disabling. Also, in April 2009, the Board issued a decision, 
denying the claim for a schedular disability rating in excess of 
10 percent for the service-connected right knee muscle injury, 
post operative, and remanded for referral to the VA Director of 
Compensation and Pension to make a determination as to the 
Veteran's entitlement to an increased rating, on an 
extraschedular basis, for the service-connected right knee muscle 
injury, post operative.  Although this issue was referred to the 
VA Director of Compensation and Pension, the determination 
rendered was undated and insufficient.  Thus, there was not 
substantial compliance with the remand directives set out in 
April 2009 as pertains to the issue of entitlement to an 
increased rating, on an extraschedular basis, for the service-
connected right knee muscle injury, post operative.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In January 2010, the Board issued another remand, requesting that 
this matter again be referred to the VA Director of Compensation 
and Pension to clarify the initial determination or provide a new 
opinion with regard to the Veteran's claim for an increased 
rating, on an extraschedular basis, for the service-connected 
right knee muscle injury, post operative.  The record reflects 
that in April 2010 another determination was issued by the VA 
Director of Compensation and Pension.  Thus, there has been 
substantial compliance with the remand directives set out in 
January 2010, as pertains to the issue of entitlement to an 
increased rating, on an extraschedular basis, for the service-
connected right knee muscle injury, post operative.  Stegall v. 
West, supra.  

Based on the recent submissions by the Veteran, it appears that 
he may be raising a claim for an increased rating, on a schedular 
basis, for his service-connected right knee disability.  As this 
issue has not been recently adjudicated by the Agency of Original 
Jurisdiction (AOJ), the Board does not have jurisdiction over 
that issue, and it is referred to the AOJ for appropriate 
action.  

In Rice v. Shinseki, the United States Court of Appeals for 
Veterans Claims (Court) held that a TDIU rating claim is part of 
an increased rating claim when such claim is raised by the 
record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In 
this case, the record raises assertions that the Veteran is no 
longer able to work due to his service-connected disabilities.  
In that regard, the Board notes that in a letter received in 
November 2010, the Veteran claimed that his knee disability had 
worsened and he was unable to be employed anywhere.  Therefore, 
the issue of TDIU is raised by the record and is part and parcel 
of the increased rating claim, and is properly before the Board.   
See Rice v. Shinseki, supra.  Thus, the issues are as noted on 
the title page.

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if additional action is required on his 
part.


FINDING OF FACT

The Director of Compensation and Pension Service determined that 
the objective evidence of record does not establish that the 
Veteran's service-connected right knee muscle injury, post-
operative, is manifested by such exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  


CONCLUSION OF LAW

The criteria for establishing an increased disability rating, on 
an extraschedular basis, for the service-connected right knee 
muscle injury, post-operative, have not been met.  38 C.F.R. § 
3.321(b)(1).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or fails 
to show, on the claim. The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the United States 
Supreme Court (Supreme Court) has reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of a decision of the Board, a court 
shall take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in which VA 
has failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.   Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2008 that addressed the 
notice elements for an increased rating claim on a schedular 
basis as well as on a extraschedular basis.  This letter informed 
the Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The Board also notes that the RO sent the Veteran a 
letter in March 2006 advising him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, supra.  
Moreover, he has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such notice 
does not arise in this case.  See Sanders v. Nicholson, supra.  
Thus, the Board concludes that all required notice has been given 
to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained VA 
treatment records and VA examinations were obtained in 2004 and 
2008.  The Board finds that these VA examinations are adequate.  
It appears that each VA examination included a review of the 
claims folder and a history obtained from the Veteran.  
Examination findings were reported, along with 
diagnoses/opinions, which were supported in the record.  The 
examination reports are adequate for rating purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  In addition, it 
appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The United States 
Court of Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

II. Analysis

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  
38 C.F.R. § 3.321(b)(1).  

38 C.F.R. § 3.321(b)(1), does not specifically address whether 
the Board is itself precluded from assigning an extraschedular 
rating in the first instance; however, the Court has held that 
the Board is precluded from assigning such a rating in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Thus, as the 
delegations of authority found at 38 C.F.R. §§ 3.321(b)(1) and 
2.69 clearly provide, the proper procedure for extraschedular 
consideration of a claim under 38 C.F.R. § 3.321(b)(1) requires 
consideration in the first instance by the Under Secretary for 
Benefits (formerly the Chief Benefits Director) or the Director 
of the Compensation and Pension Service.  The Board is obligated 
to consider the applicability of the extraschedular rating 
regulation, but must then refer the matter for decision in the 
first instance by the appropriate VA officials.  

Additionally, the applicable laws and regulations provide only 
for assignment in the first instance of an extraschedular rating 
by the individuals specified in 38 C.F.R. § 3.321(b)(1).  Unlike 
the determination involving an increased disability rating on a 
schedular basis, the determination involving an increased 
disability rating on an extraschedular basis is subject to the 
procedural requirements laid out in 38 C.F.R. § 3.321(b)(1).  38 
C.F.R. § 3.321(b)(1) acts as a funnel to channel requests for an 
extraschedular rating through certain officials who possess the 
delegated authority to assign such a rating in the first 
instance.  

In this case, the Board remanded the claim for an increased 
rating on an extraschedular basis to the RO, in order that the RO 
could refer the claim to the Director, Compensation and Pension 
Service, for such a determination to be made.  

Received from the Director was a letter in which it was noted 
that the May 2009 memorandum and the claims folder had been 
reviewed.  In the next paragraph, two unrelated VA outpatient 
treatment records were cited.  In the final paragraph, the 
Director indicated that objective evidence did not establish that 
the Veteran's service-connected right knee muscle injury, post 
operative, was manifested by such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards, and concluded that entitlement to an 
extraschedular increased rating was not established.

In the January 2010 remand, the Board noted that while the 
ultimate conclusion by the Director of Compensation and Pension 
Service was responsive to the RO's May 2009 request, the citation 
of the unrelated VA treatment records did not provide a basis for 
the Director's conclusion.  The Board remanded for referral to 
the Director, in order that clarification of the decision or the 
reason for citing unrelated VA treatment records may be 
addressed.

In April 2010, the Director of Compensation and Pension Service 
reviewed the record and cited to several records related to the 
Veteran's right knee.  The Director concluded that the objective 
evidence of record did not establish that the Veteran's service-
connected right knee muscle injury, post-operative, was 
manifested by such exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Director 
concluded that entitlement to an extraschedular increased rating 
for the service-connected right knee muscle injury, post-
operative, was not established.

As noted above, the Board cannot assign an extraschedular rating 
in the first instance, and, therefore, the Board is bound by the 
determination rendered by the Director of Compensation and 
Pension.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Thus, based on 
the opinion rendered by VA's Director of Compensation and Pension 
Service, the Veteran is not entitled to an extraschedular 
increased rating for the service-connected right knee muscle 
injury, post-operative.  


ORDER

Entitlement to a rating in excess of 10 percent, on an 
extraschedular basis, for the service-connected right knee muscle 
injury, post-operative, is denied.


REMAND

As noted above, the Board finds that the record has raised an 
inferred claim for a TDIU rating.  Rice v. Shinseki, supra.  The 
Veteran has essentially contended that due to his service-
connected knee disabilities he has been unable to obtain or 
maintain employment.  In light of the Rice v. Shinseki, supra, 
decision mentioned, and the fact that the Veteran has not 
received appropriate notice regarding this issue, the Board finds 
that this matter must be remanded to the RO for further 
development.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance and afford the 
Veteran the opportunity to submit 
additional argument and evidence on the 
claim for a TDIU rating, including any 
records regarding his leaving employment 
with the post office.

2.  After the above is completed, as well 
as any other development deemed necessary, 
adjudicate the claim for a TDIU rating.  
If the decision is adverse to the Veteran, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


